DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show direct-bonding at least the coplanar electrical contacts of the first bonding surfaces of the array of LED structures to electrical contacts located on a substrate, wherein the electrical contacts on the substrate are in communication with a driver circuit within the substrate to individually control each LED structure in the array of LED structures (claim 1); planarizing the silicon oxide and the metalized cavities to make a flat bonding surface with coplanar contacts of the p-type semiconductive layer and the n-type semiconductive layer of each LED structure; plasma-activating a surface of the first substrate; bonding the activated surface to a second substrate; and annealing the bonded substrate to make a direct-bonded LED array display (claim 9); forming a planarized damascene layer with coplanar damascene conductive areas respectively contacting the exposed n-type semiconductive layer and the exposed p-type semiconductive layer of each LED structure; and bonding the coplanar damascene conductive areas to a surface of a second substrate (claim 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892